             Case 5:20-cv-05799-LHK Document 195 Filed 09/21/20 Page 1 of 3




     JEFFREY BOSSERT CLARK
1
     Acting Assistant Attorney General
2    ALEXANDER K. HAAS
     Branch Director
3    DIANE KELLEHER
     BRAD P. ROSENBERG
4
     Assistant Branch Directors
5    M. ANDREW ZEE
     ALEXANDER V. SVERDLOV
6    Trial Attorneys
7
     U.S. Department of Justice
     Civil Division - Federal Programs Branch
8    450 Golden Gate Ave., Room 7-5395
     San Francisco, CA 94102
9    Telephone: (415) 436-6646
10
     Attorneys for Defendants
11

12

13                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
14                                 SAN JOSE DIVISION
15

16    NATIONAL URBAN LEAGUE, et al.,            Case No. 5:20-cv-05799-LHK

17                   Plaintiff,                 DEFENDANTS’ RESPONSE TO THE
                                                COURT’S SEPTEMBER 21, 2020
18
              v.                                ORDER RE: PRODUCTION OF
19                                              SECRETARY ROSS DOCUMENTS,
      WILBUR L. ROSS, JR., et al.,              ECF No. 194
20
                     Defendants.
21

22

23

24

25

26

27

28


     DEFENDANTS’ RESPONSE TO THE COURT’S
     SEPTEMBER 21, 2020 ORDER, ECF No. 194
     Case No. 5:20-cv-05799-LHK
             Case 5:20-cv-05799-LHK Document 195 Filed 09/21/20 Page 2 of 3




            Pursuant to the Court’s Order dated September 21, 2020, ECF No. 194, Defendants
1

2    respectfully state that Attachment A contains the non-privileged documents from the September

3    13 and 18, 2020 productions that were authored, sent, or received by Secretary Ross, with each
4
     document bookmarked.
5

6

7    DATED: September 21, 2020                         Respectfully submitted,
8

9
                                                       JEFFREY BOSSERT CLARK
                                                       Acting Assistant Attorney General
10
                                                       ALEXANDER K. HAAS
11                                                     Branch Director
12
                                                       DIANE KELLEHER
13                                                     BRAD P. ROSENBERG
                                                       Assistant Branch Directors
14

15                                                     /s/ M. Andrew Zee
                                                       M. ANDREW ZEE (CA Bar No. 272510)
16                                                     ALEXANDER V. SVERDLOV
                                                         (New York Bar No. 4918793)
17
                                                       Trial Attorneys
18                                                     U.S. Department of Justice
                                                       Civil Division - Federal Programs Branch
19                                                     450 Golden Gate Ave., Room 7-5395
                                                       San Francisco, CA 94102
20
                                                       Telephone: (415) 436-6646
21
                                                       Attorneys for Defendants
22

23

24

25

26

27

28

     DEFENDANTS’ RESPONSE TO THE COURT’S
     SEPTEMBER 21, 2020 ORDER, ECF No. 194
     Case No. 5:20-cv-05799-LHK
                                                   1
             Case 5:20-cv-05799-LHK Document 195 Filed 09/21/20 Page 3 of 3




1                                   CERTIFICATE OF SERVICE
2           I hereby certify that on the 21st day of September, 2020, I electronically transmitted the
3    foregoing document to the Clerk of Court using the ECF System for filing.
4

5                                                /s/ M. Andrew Zee
                                                 M. ANDREW ZEE
6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
